Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 and 12/08/2021.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to because abstract, line 1 “a planar attachment for use with a power” should read –a planar attachment is for use with a power--.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claims 1 and 17 limitation “a retaining member…inhibiting axial movement of the bit relative to the bore” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 9 and 19 limitation “a locking mechanism that locks the adjustable member relative to the main body” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 the phrase “the bit being rotatable relative to the main body” is unclear. The preamble of claim 1 is “a planer attachment for use with a power tool”.  From this preamble, it appears Applicant is seeking protection for the planer attachment by itself, without the power tool. Therefore, it is unclear what part of the planer attachment causes the bit being rotatable relative to the main body. Claims 8 and 17 have the same issue.

The scope of claim 6 is confusing. First, “a pair of bearings positioned within the bore on opposite sides of the opening” which appears both bearings are positioned the same side, but it is not shown in the drawing. Second, “wherein the bit is rotatably supported within the bore by the first and second bearings” which is unclear what causes the bit is rotatably. Third, “the retaining member is one of a pair of retaining members removably positioned within the bore, one of the pair of retaining members adjacent one of the pair bearings”, which is confusing whether it is the same retaining member or different one.
All claims dependent from claims 1, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Baber (US 2005/0220555).
Regarding claim 1, as best understood, Baber shows a planer attachment (Figures 1-11) for use with a power tool (12, Figures 12-13), the planer attachment comprising:
a main body (20) having a bore (26) extending along a longitudinal axis and an opening (where a cutting bit 18b is exposed, Figure 2) in communication with the bore;
a bit (18, Figures 3-4) at least partially positioned within the bore (Figures 2-4), the bit configured to be rotatable relative to the main body, an end of the bit (18c, for coupling with the tool 12, Figure 1) extending from the main body, and a cutting edge of the bit (18b) partially extending through the opening such that the cutting edge of the bit is exposed for use on a surface of a workpiece (Para. 22); and
a retaining member (54) supported by the main body, the retaining member inhibiting axial movement of the bit relative to the bore (while the gripping assembly closed the bore 26, Figure 1-2).
Regarding claim 2, Baber shows that the main body has a wall (70, Figures 1-2) that is oriented perpendicular to the longitudinal axis, the wall being positionable against a side of the workpiece while the bit engages the surface of the workpiece (Para. 42 “a guide fence 70”).
Regarding claim 3, Baber shows that a bearing (34) positioned within the bore, the bit rotatably supported within the bore for rotation with the bearing (Figures 1-2).

Regarding claim 5, Baber shows that the main body includes a through-hole in communication with the bore (see Figures 1-2, there is a through hole for receiving the bit 18) and wherein the retaining member includes a projection (62), the projection being received within the through-hole to secure the retaining member to the main body (Para. 41), the projection being depressible to remove the retaining member from the main body (Figure 11, after remove a screw, the flange is capable of depressible to slide out the body 20).
Regarding claim 7, Baber shows that the main body includes a bit-receiving portion through (a portion 22 that is adjacent to the guide fence 70, Figure 6) which the bore extends, a workpiece-engaging portion (28, 30, Figures 1-2) extending from the bit-receiving portion, and a wall (70) extending from the bit-receiving portion and the workpiece-engaging portion, the wall oriented perpendicular to the longitudinal axis (Figures 1-2), the wall being positionable against a side of the workpiece (Figures 1-2), the bit-receiving portion and workpiece-engaging portion being positionable against the surface of the workpiece (Figures 1-2).
Claim 1 is rejected under 35 U.S.C. 102(1)(2) as being anticipated by Saxe (US 2771104).

a main body (1) having a bore (for receiving a cutter 14) extending along a longitudinal axis and an opening (where the cutter 14 is exposed, Figure 3) in communication with the bore;
a bit (14, Figures 3-4) at least partially positioned within the bore (Figures 1-3), the bit configured to be rotatable relative to the main body, an end of the bit (Figure 1) extending from the main body, and a cutting edge of the bit (the cutter 14 have a cutting edge) partially extending through the opening such that the cutting edge of the bit is exposed for use on a surface of a workpiece (Figure 1); and
a retaining member (a split locking ring 20) supported by the main body, the retaining member inhibiting axial movement of the bit relative to the bore (Figures 1, 3).
Claim 8, 9, 11-13, 15-16 are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Sharpe (US 5022160).
Regarding claim 8, as best understood, Sharpe shows a planer attachment (Figures 4 and 8) for use with a power tool, the planer attachment comprising:
a main body (a housing 41, Figures 4-5) having a bore (Figures 4-5) extending along a longitudinal axis and an opening (Figures 4-5, where the cutter block 42 is exposed) in communication with the bore, the main body defining a first wall (81) that is oriented perpendicular to the longitudinal axis (Figure 8);
a bit (the cutter block 42, Figure 4) at least partially positioned within the bore, the bit is configured to be rotatable relative to the main body, and the bit including a 
an adjustable member (86, 82 Figure 8) coupled to the main body and having a second wall (82) that is spaced apart from and oriented parallel to the first wall, the adjustable member being movable relative to the main body to change a distance between the first wall and the second wall (Figure 8).
Regarding claim 9, Sharpe shows that a locking mechanism (85) that locks the adjustable member relative to the main body. 
Regarding claim 11, Sharpe shows that the first wall is configured to be positioned on a first side of the workpiece, the second wall is configured to be positioned on a second side of the workpiece, and the tool bit is configured to engage the surface, the surface being positioned between the first and second sides of the workpiece (Figure 8).
Regarding claim 12, Sharpe shows that the adjustment member is in a first position, the distance between the first wall and the second wall measures 1-3/8 inches, and when the adjustment member is in a second position, the distance between the first wall and the second wall measures 1-3/4 inches (Figure 8 shows screws 85 and opening elongated slots 86 that are able to adjust the measures in the claim).
Regarding claim 13, Sharpe shows that the main body includes a bit-receiving portion (84, Figure 8) and a workpiece-engaging portion (Figure 8 below) extending from the bit-receiving portion, the bore extending through the bit-receiving portion, the first wall extending from the bit-receiving portion and the workpiece-engaging portion,


    PNG
    media_image1.png
    410
    751
    media_image1.png
    Greyscale


Regarding claim 15, Sharpe shows that the adjustable member is slideable in a direction parallel to the longitudinal axis of the main body to adjust the distance between the first wall and the second wall (Figure 8).
Regarding claim 16, Sharpe shows that the adjustable member includes a handle (as the claim is written, it is extremity broad, it is unclear what the handle looks like and location on the adjustable member, therefore, outer edges of the adjustable brackets 81, 82 can be a handle because the user can hold the edge of the brackets during adjusting).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baber in view of  Saxe.
Regarding claim 6, as best understood, Baber shows all of the limitations as stated above including the first bearing (36) and one retaining member (54), but Baber fails to show a second bearing and a second retaining member.
Saxe shows above including first and second bearings (17-18) positioned within the bore for receiving the cutter (14, Figures 1-3) and the retaining member (a split locking ring 20) positioned adjacent to the second bearing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the planer attachment of Baber to have a second bearing and a second retaining member (the split locking ring), as taught by Saxe, in order to allow the cutter (bit) to be removable and smoothly .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Pan (US 2005/0192162).
Regarding claim 10, Sharpe shows all of the limitations as stated in claims 8-9 above except that the locking mechanism includes a detent extending from the adjustable member and a projection extending from the main body, the projection engageable with the detent to lock the adjustable member relative to the main body.
Pan shows a locking mechanism for locking a main body  and an adjustable member (two sliding parts 11, 12, Figure 4), wherein the locking mechanism has a detent (33) extending from the adjustable member and a projection extending from the main body (see a cross section in Figure 4, each hole 111 has an inclined surface or a projection extends outward from an inner surface of the tube 11), the projection engageable with the detent to lock the adjustable member relative to the main body (Paras. 22-23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the locking mechanism of Sharpe to have a locking mechanism including a detent, as taught by Pan, in order to allow the user to adjust the walls or brackets without using any tool and prevent  to lost parts or screws.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baber in view of Sharpe.
Regarding claim 17, as best understood, Baber shows a planer attachment for use with a power tool, the planer attachment (see the discussion in claim 1 above) comprising:
a main body having a bore extending along a longitudinal axis and an opening in communication with the bore (see the discussion in claim 1 above);
a bit assembly supported by the main body (see the discussion in claim 1 above),the bit assembly including
a bearing positioned within the bore (see the discussion in claim 1 above),
a bit at least partially positioned within the bore, the bit being rotatable relative to the main body, and the bit including a cutting edge extending through the opening and configured to engage a surface of a workpiece (see the discussion in claim 1 above),
a retaining member removably positioned within the bore, the retaining member positioned adjacent the bearing, the retaining member preventing axial movement of the bit within the bore (see the discussion in claim 1 above).
However, Baber fails to show an adjustable member coupled to the main body and having a wall, the adjustable member being movable relative to the main body to position the wall against a side of the workpiece.
Sharper shows adjustable first and second walls (see claim 8 of Sharper above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the wall (70) of Baber to 
Regarding claim 18, the modified device of Baber shows that the adjustable member is slideable along the longitudinal axis of the main body to position the wall against the side of the workpiece (Figure 8 of Sharpe).
Regarding claim 19, the modified device of Baber shows that the adjustable member includes a locking mechanism (screws 85 and slots 86) that locks the adjustable member relative to the main body.
Regarding claim 20, the modified device of Baber shows that the retaining member is removable from the body such that the bit is removable from the main body (Figures 3-4 of Baber).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 14 does not anticipate or render obvious the features of a projection of the bit-receiving portion and an actuator having a first through-hole and a second through-hole, the actuator being movable to position the projection in one of the first and second through-holes to lock the adjustable member relative to the main body, in combination with the limitations  as set forth in the independent claim and any intervening claims. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        3/16/2022